NOT FOR PUBLICATION                      FILED
                       UNITED STATES COURT OF APPEALS                     AUG 16 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

DONG JIM HUANG, AKA Dong Jin                       No.   20-71879
Huang,
                                                   Agency No. A209-153-121
                   Petitioner,

     v.                                            MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted August 12, 2021**
                                    Seattle, Washington

Before: BEA, BRESS, and VANDYKE, Circuit Judges.

          Dong Huang petitions for review of the agency’s determinations that she: (1)

lacked credibility, (2) failed to establish an objectively reasonable fear of

persecution, and (3) waived her claim for relief under the Convention Against



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a)(1) over Petitioner’s

first two claims, but we lack jurisdiction over her CAT claim. We deny the petition

in part and dismiss it in part.1

         First, substantial evidence supports the agency’s adverse credibility

determination. See Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020).

Petitioner repeatedly omitted a key incident of alleged harm—the forced insertion

of an intrauterine device (IUD) when she was in China—in her removal proceedings.

Cf. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (“[A]n adverse

credibility determination may be supported by omissions that are not ‘details,’ but

new allegations that tell a much different—and more compelling—story of

persecution than the initial application.” (citation, internal quotation marks, and

brackets omitted)). And she initially explicitly denied any harm from Chinese

family planning officials. Cf. Singh v. Holder, 638 F.3d 1264, 1270 (9th Cir. 2011)

(“If the person cannot tell substantially the same story twice in substantially the same

way, that suggests a likelihood that the story is false.”).

         Petitioner also provided contradictory testimony regarding how frequently she

attended church, which, as the only evidence of her religious practice in China,

directly undermined the heart of her religious persecution claim. Cf. Shrestha v.




1
    The parties are familiar with the facts, so we discuss them here only as necessary.

                                            2
Holder, 590 F.3d 1034, 1046–47 (9th Cir. 2010) (“Although inconsistencies no

longer need to go to the heart of the petitioner’s claim, when an inconsistency is at

the heart of the claim it doubtless is of great weight.”). Her attempts to justify her

omissions and inconsistencies were unpersuasive and at times contradictory—for

example, she claimed that her contradictory testimony regarding her church

attendance was she because she thought the prior questions were about other

religions, even though her IJ hearing only focused on Christianity.

      Petitioner also failed sufficiently to corroborate her testimony with readily

accessible evidence, further supporting the agency’s adverse credibility

determination. See Wang v. Sessions, 861 F.3d 1003, 1008–09 (9th Cir. 2017).

Given the totality of circumstances surrounding Petitioner’s incomplete,

contradictory, and unpersuasive representations, the record does not compel a

conclusion contrary to the agency’s adverse credibility determination. See Silva-

Pereira, 827 F.3d at 1185; Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011); 8

U.S.C. § 1158(b)(1)(B)(iii).

      Second, substantial evidence supports the agency’s determination that

Petitioner failed to establish an objectively reasonable fear of persecution. See

Mukulumbutu, 977 F.3d at 925. Petitioner only argues that the agency ignored

evidence of a pattern and practice of persecution of Christians in China. But the

single piece of evidence Petitioner cites—a religious freedom report—reveals that


                                          3
China officially recognizes Christianity. The record does not compel reversal of the

agency’s determination that Petitioner failed to establish an objectively reasonable

fear of persecution, especially considering the systematic, orchestrated, and severe

mistreatment our court has determined to be necessary to succeed on a pattern and

practice claim. See Wakkary v. Holder, 558 F.3d 1049, 1053–54, 1061 (9th Cir.

2009).

      Third, Petitioner did not argue or even mention her CAT claim before the

Board of Immigration Appeals (BIA). By failing to address this issue before the

BIA, Petitioner has not exhausted her administrative remedies, which precludes our

jurisdiction over this claim. Vargas v. INS, 831 F.2d 906, 907–08 (9th Cir. 1987).

We therefore dismiss this claim for lack of jurisdiction.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          4